DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	Responses to Election/Restriction filed on 10/31/2021 and 2/9/2022 are acknowledged.
4.	Claim filed on 2/9/2022 is acknowledged.  
5.	Claims 1-4 are pending in this application.
6.	Claim 4 is withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.
7.	Claims 1-3 are under examination. 

Elections/Restrictions
8.	Applicant’s election without traverse of Group 1 (claims 1-3) in the reply filed on 10/31/2021 is acknowledged.  Applicant’s further election of a composition comprising carnosine, anserine and balenine, and any of the vitamin C, ferulic acid, vitamin E, or astaxanthin as species of composition; and any of the vitamin C, ferulic acid, vitamin E, or astaxanthin as species of antioxidant in the reply filed on 2/9/2022 is acknowledged.  Since balenine is not disclosed in instant application, and any of the vitamin C, ferulic without traverse (MPEP § 818.01(a)).  The requirement is deemed proper and made FINAL in this office action.
	Group 1 is drawn to a composition for improving mild cognitive impairment mainly comprising: imidazole dipeptide separated and purified from chicken extract or salmon extract, wherein the imidazole dipeptide does not contain biologically derived impurities, the imidazole dipeptide derived from chicken extract is 75% or more, and 95% or more of the imidazole dipeptide derived from salmon extract is anserine.  A search was conducted on the elected species; and prior art was found.  Claims 1-3 are examined on the merits in this office action. 

Objections
9.	The specification is objected to for the following minor informality: The specification recites "Imidazole dipeptide (abbreviated as IMDP) is a general term for dipeptides composed of β-alanine and L-histidine, and four types thereof are known, carnosine, anserine, varenin, and…" on page 1, paragraph [0007] of instant specification.  First, the term "varenin" is not known as any type of peptide and/or 
10.	The specification is objected to for the following minor informality: The specification recites "Figure 2B is a proteolytic action by a peroxynitrite radical" on page 5, paragraph [0033] of instant specification.  Applicant is suggested to amend this paragraph to include the description of each line in Figure 2B, similar to what in paragraph [0032] of instant specification for Figure 2A.  
Please note: the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification (see MPEP § 608.01).

Rejections
Claim Rejections - 35 U.S.C. § 112 paragraph (b)
11.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

12.	Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
13.	Claim 1 recites “A composition for improving mild cognitive impairment mainly comprising: imidazole dipeptide separated and purified from chicken extract or salmon extract, wherein the imidazole dipeptide does not contain biologically derived impurities, the imidazole dipeptide derived from chicken extract is 75% or more, and 95% or more of the imidazole dipeptide derived from salmon extract is anserine”.  First, with regards to the term "mainly comprising", the instant specification fails to define it.  And as stated in MPEP, the transitional term "comprising" is inclusive or open-ended and does not exclude additional, unrecited elements or method step (see MPEP § 2111.03).  Therefore, it is unclear what is the cutoff point for a composition for improving mild cognitive impairment mainly comprising the imidazole dipeptide; and what is encompassed within the recited a composition for improving mild cognitive impairment mainly comprising the imidazole dipeptide.  Second, with regards to the recited "wherein the imidazole dipeptide does not contain biologically derived impurities, the imidazole dipeptide derived from chicken extract is 75% or more, and 95% or more of the imidazole dipeptide derived from salmon extract is anserine", it is unclear what is encompassed within the term "biologically derived impurities".  With regards to the term "biologically derived impurities", the instant specification fails to define it.  Since the instant claimed composition is one comprising the imidazole dipeptide; and additional components such as those recited in instant claim 3 can be part of the claimed composition.  Therefore, it is unclear what is considered as "biologically derived impurities" that are excluded from the instant claimed composition.  Furthermore, it is impossible to interpret the recited "the imidazole dipeptide derived from chicken extract is 75% or more, and 95% or more of the imidazole dipeptide derived from salmon extract is anserine".  Taken all these together, the metes and bounds of instant claim 1 is vague and indefinite.  Because claims 2 and 3 depend from indefinite claim 1 and none of the dependent claims clarifies the point of confusion, they must also be rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
	Furthermore, for the purpose of this examination and in the broadest reasonable interpretation, the Examiner is interpreting claim 1 as "A composition for improving mild cognitive impairment comprising imidazole dipeptide separated and purified from chicken extract or salmon extract".

Claim Rejections - 35 U.S.C. § 112 paragraph (d)
14.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

15.	Claim 2 is rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
16.	Claim 2 depends on claim 1; and claim 2 recites “The composition for improving mild cognitive impairment according to claim 1, wherein the imidazole dipeptide is carnosine, anserine, or valenin having a purity of 95% or more produced by an enzymatic synthesis method”.  With regards to the term "imidazole dipeptide", the instant specification discloses that "Imidazole dipeptide (abbreviated as IMDP) is a general term for dipeptides composed of β-alanine and L-histidine " (see page 1, paragraph [0007] of instant specification).  However, it is known in the art that valenin is a dipeptide consisting of alanine and 3-methylhistidine (see page 3, paragraph [0030] of US 2008/0090749 A1).  Furthermore, the imidazole dipeptide recited in instant claim 1 is separated and purified from chicken extract or salmon extract.  Therefore, the scope of the composition recited in instant claim 2 is broader than that of the composition recited in instant claim 1.  Claim 2 does not further limit the scope of the composition in claim 1; and claim 2 is improper dependent form for failing to further limit the subject matter of claim 1.   

Claim Rejections - 35 U.S.C. § 101
17.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

18.	Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more.  Claims 1-3 recite a composition for improving mild cognitive impairment mainly comprising: imidazole dipeptide separated and purified from chicken extract or salmon extract, wherein the imidazole dipeptide does not contain biologically derived impurities, the imidazole dipeptide derived from chicken extract is 75% or more, and 95% or more of the imidazole dipeptide derived from salmon extract is anserine.  This judicial exception is not integrated into a practical application because claims 1-3 are directed to a composition comprising multiple natural products.  
As disclosed in Yanai et al (Biosci. Biotechnol. Biochem., 2008, 72, pages 3100-3106), carnosine, anserine, vitamin C, ferulic acid, vitamin E and astaxanthin are all natural products, for example, page 3103, Table 1.  
The instant claims 1-3 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the composition in instant claims 1-3 does not recite features or steps demonstrating a marked difference from what exists in nature; and the composition in instant claims 1-3 does not recite meaningful limitations that add something of significance to the judicial exception.  Therefore, the composition in instant claims 1-3 is not significantly different than a judicial exception (natural product).

Claim Rejections - 35 U.S.C. § 102(a)(1)
19.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

20.	Please note: during the search for the elected species, prior art was found for the non-elected species of composition; and non-elected species of antioxidant.
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yanai et al (Biosci. Biotechnol. Biochem., 2008, 72, pages 3100-3106).
The instant claims 1-3 are drawn to a composition for improving mild cognitive impairment mainly comprising: imidazole dipeptide separated and purified from chicken extract or salmon extract, wherein the imidazole dipeptide does not contain biologically derived impurities, the imidazole dipeptide derived from chicken extract is 75% or more, and 95% or more of the imidazole dipeptide derived from salmon extract is anserine.
And as stated in Section 13 above, for the purpose of this examination and in the broadest reasonable interpretation, the Examiner is interpreting claim 1 as "A composition for improving mild cognitive impairment comprising imidazole dipeptide separated and purified from chicken extract or salmon extract".
Yanai et al teach a composition comprising the imidazole dipeptides anserine and carnosine, vitamin C (VC) and ferulic acid (FA), for example, Abstract; and page 3103, right column, the 1st paragraph in Section "Significant combination of antioxidants against the three ROS radicals".  
With regards to the limitation "imidazole dipeptide separated and purified from chicken extract or salmon extract", this is a product by process limitation for obtaining the imidazole dipeptide recited in instant claim 1.  As evidenced by instant specification, imidazole dipeptide (abbreviated as IMDP) is a general term for dipeptides composed of β-alanine and L-histidine " (see page 1, paragraph [0007] of instant specification).  Therefore, based on the disclosure of instant specification, one of ordinary skilled in the art would understand and reasonably expect that the process to obtain the imidazole dipeptide would not affect the structure of the imidazole dipeptide.  And the MPEP states the following: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)…" (see MPEP § 2113 I).       
With regards to the intended use limitations "for improving mild cognitive impairment" recited in instant claims 1-3; and "to inhibit in vivo oxidation of the imidazole dipeptide" recited in instant claim 3, in the instant case, the intended use limitations do not patentably distinguish the instant claimed composition from the prior art composition (the composition in Yanai et al), since such intended uses do not create a structural difference between the claimed composition and the prior art composition.  In order to be limiting, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim limitation (see MPEP § 2111.02).  In the instant case, there is no evidence that the prior art composition is not capable of preforming the intended uses recited in instant claims 1-3.  
Therefore, the composition in Yanai et al meets the limitations of instant claims 1-3.
Since the reference teaches all the limitations of instant claims 1-3; the reference anticipates instant claims 1-3.

21.	Please note: during the search for the elected species, prior art was found for the non-elected species of composition.
Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rokicki et al (Front. Aging Neurosci., 2015, 7, pages 1-11).
The instant claims 1 and 2 are drawn to a composition for improving mild cognitive impairment mainly comprising: imidazole dipeptide separated and purified from chicken extract or salmon extract, wherein the imidazole dipeptide does not contain biologically derived impurities, the imidazole dipeptide derived from chicken extract is 75% or more, and 95% or more of the imidazole dipeptide derived from salmon extract is anserine.
And as stated in Section 13 above, for the purpose of this examination and in the broadest reasonable interpretation, the Examiner is interpreting claim 1 as "A composition for improving mild cognitive impairment comprising imidazole dipeptide separated and purified from chicken extract or salmon extract".
Rokicki et al teach a composition comprising the imidazole dipeptides anserine and carnosine, for example, page 1, Abstract; and page 2, right column, the last paragraph in Section "2.1.Participants".
With regards to the limitation "imidazole dipeptide separated and purified from chicken extract or salmon extract", this is a product by process limitation for obtaining the imidazole dipeptide recited in instant claim 1.  As evidenced by instant specification, imidazole dipeptide (abbreviated as IMDP) is a general term for dipeptides composed of β-alanine and L-histidine " (see page 1, paragraph [0007] of instant specification).  Therefore, based on the disclosure of instant specification, one of ordinary skilled in the art would understand and reasonably expect that the process to obtain the imidazole dipeptide would not affect the structure of the imidazole dipeptide.  And the MPEP states the following: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)…" (see MPEP § 2113 I).       
With regards to the intended use limitation "for improving mild cognitive impairment" recited in instant claims 1 and 2, in the instant case, the intended use limitation does not patentably distinguish the instant claimed composition from the prior art composition (the composition in Rokicki et al), since such intended use does not create a structural difference between the claimed composition and the prior art composition.  In order to be limiting, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim limitation (see MPEP § 2111.02).  In the instant case, there is no evidence that the prior art composition is not capable of preforming the intended use recited in instant claims 1 and 2.  
Therefore, the composition in Rokicki et al meets the limitations of instant claims 1 and 2.
Since the reference teaches all the limitations of instant claims 1 and 2; the reference anticipates instant claims 1 and 2.

Claim Rejections - 35 U.S.C. § 103
22.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

23.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

24.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yanai et al (Biosci. Biotechnol. Biochem., 2008, 72, pages 3100-3106).
The instant claims 1-3 are drawn to a method of treating allergic asthma in a subject in need thereof comprising a step of administering to said subject a therapeutically effective amount of a polypeptide comprising a biologically active fragment of the house-dust mite Dermatophagoides pteronyssinus Der p 2.
Yanai et al, throughout the literature, teach the preventive activity of naturally occurring antioxidants against three reactive oxygen species using a protein degradation assay, for example, Abstract.  Yanai et al further teach antioxidant combination inhibits ROS mediated damage; and an antioxidant combination comprising the imidazole dipeptides anserine and carnosine, vitamin C (VC) and ferulic acid (FA), for example, Title; Abstract; and page 3103, right column, the 1st paragraph in Section "Significant combination of antioxidants against the three ROS radicals".  
With regards to the limitation "imidazole dipeptide separated and purified from chicken extract or salmon extract", this is a product by process limitation for obtaining the imidazole dipeptide recited in instant claim 1.  As evidenced by instant specification, imidazole dipeptide (abbreviated as IMDP) is a general term for dipeptides composed of β-alanine and L-histidine " (see page 1, paragraph [0007] of instant specification).  Therefore, based on the disclosure of instant specification, one of ordinary skilled in the art would understand and reasonably expect that the process to obtain the imidazole dipeptide would not affect the structure of the imidazole dipeptide.  And the MPEP states the following: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)…" (see MPEP § 2113 I).       
With regards to the intended use limitations "for improving mild cognitive impairment" recited in instant claims 1-3; and "to inhibit in vivo oxidation of the imidazole dipeptide" recited in instant claim 3, in the instant case, the intended use limitations do not patentably distinguish the instant claimed composition from the prior art composition (the antioxidant combination in Yanai et al), since such intended uses do not create a structural difference between the claimed composition and the prior art composition.  In order to be limiting, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim limitation (see MPEP § 2111.02).  In the instant case, there is no evidence that the prior art composition is not capable of preforming the intended uses recited in instant claims 1-3.  
The difference between the reference and instant claims 1-3 is that the reference does not explicilty teach a composition comprising carnosine, anserine, vitamin C, ferulic acid, vitamin E and astaxanthin as the elected species of composition; and a combination of vitamin C, ferulic acid, vitamin E and astaxanthin as the elected species of antioxidant.
However, Yanai et al teach both vitamin E and astaxanthin are antioxidants against ROS, for example, page 3102, Figure 2; and page 3103, Table 1.
Therefore, in view of the teachings of Yanai et al as a whole, it would have been obvious to one of ordinary skilled in the art to develop an antioxidant combination comprising the imidazole dipeptides anserine and carnosine, vitamin C (VC), vitamin E, ferulic acid (FA) and astaxanthin.  It reads on a composition comprising carnosine, anserine, vitamin C, ferulic acid, vitamin E and astaxanthin as the elected species of composition; and a combination of vitamin C, ferulic acid, vitamin E and astaxanthin as the elected species of antioxidant.
In view of the teachings of Yanai et al as a whole, one of ordinary skilled in the art would have been motivated to develop an antioxidant combination comprising the imidazole dipeptides anserine and carnosine, vitamin C (VC), vitamin E, ferulic acid (FA) and astaxanthin, because Yanai et al teach both vitamin E and astaxanthin are antioxidants against ROS.  Furthermore, the MPEP states: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…" (see MPEP § 2144.06). 
In view of the teachings of Yanai et al as a whole, a person of ordinary skilled in the art would have reasonable expectation of success in developing an antioxidant combination comprising the imidazole dipeptides anserine and carnosine, vitamin C (VC), vitamin E, ferulic acid (FA) and astaxanthin.
25.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Rokicki et al (Front. Aging Neurosci., 2015, 7, pages 1-11) in view of Behl et al (Free Radical Biology & Medicine, 2002, 33, pages 182-191), Grimmig et al (GeroScience, 2017, 39, pages 19-32) and Ojha et al (Drug Design, Development and Therapy, 2015, 9, pages 5499-5510).
The instant claims 1-3 are drawn to a composition for improving mild cognitive impairment mainly comprising: imidazole dipeptide separated and purified from chicken extract or salmon extract, wherein the imidazole dipeptide does not contain biologically derived impurities, the imidazole dipeptide derived from chicken extract is 75% or more, and 95% or more of the imidazole dipeptide derived from salmon extract is anserine.
And as stated in Section 13 above, for the purpose of this examination and in the broadest reasonable interpretation, the Examiner is interpreting claim 1 as "A composition for improving mild cognitive impairment comprising imidazole dipeptide separated and purified from chicken extract or salmon extract".
Rokicki et al teach a composition comprising the imidazole dipeptides anserine and carnosine; and daily carnosine/anserine supplementation can impact cognitive function and that network connectivity changes are associated with its effects, for example, page 1, Abstract; and page 2, right column, the last paragraph in Section "2.1.Participants".  Rokicki et al further teach the effect of the carnosine/anserine supplementation may be due to decreased neuroinflammation; neuroinflammation is associated with normal aging, and antioxidants have the ability to help prevent neuroinflammation, for example, page 8, left column, the 2nd and 3rd paragraphs. 
With regards to the limitation "imidazole dipeptide separated and purified from chicken extract or salmon extract", this is a product by process limitation for obtaining the imidazole dipeptide recited in instant claim 1.  As evidenced by instant specification, imidazole dipeptide (abbreviated as IMDP) is a general term for dipeptides composed of β-alanine and L-histidine " (see page 1, paragraph [0007] of instant specification).  Therefore, based on the disclosure of instant specification, one of ordinary skilled in the art would understand and reasonably expect that the process to obtain the imidazole dipeptide would not affect the structure of the imidazole dipeptide.  And the MPEP states the following: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)…" (see MPEP § 2113 I).       
With regards to the intended use limitation "for improving mild cognitive impairment" recited in instant claims 1 and 2, in the instant case, the intended use limitation does not patentably distinguish the instant claimed composition from the prior art composition (the composition in Rokicki et al), since such intended use does not create a structural difference between the claimed composition and the prior art composition.  In order to be limiting, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim limitation (see MPEP § 2111.02).  In the instant case, there is no evidence that the prior art composition is not capable of preforming the intended use recited in instant claims 1 and 2.  
Therefore, the composition in Rokicki et al meets the limitations of instant claims 1 and 2.
The difference between the reference and instant claims 1-3 is that the reference does not explicilty teach a composition comprising carnosine, anserine, vitamin C, ferulic acid, vitamin E and astaxanthin as the elected species of composition; and a combination of vitamin C, ferulic acid, vitamin E and astaxanthin as the elected species of antioxidant; and the limitation of instant claim 3.
However, Behl et al teach both vitamin E and vitamin C directly interact with reactive oxygen species (ROS); and exhibit neuroprotective activity, for example, page 183, left column, Section "Antioxidant defense systems: enzymes and antioxidants"; and page 185, Table 2.  
Furthermore, Grimmig et al, throughout the literature, teach astaxanthin (ATX) exhibits neuroprotective activity; and AXT as a promising therapeutic agent in preserving cognitive function in age and neurodegeneration, for example, Title; and Abstract. 
In addition, Ojha et al, throughout the literature, teach ferulic acid (FA) has promising neuroprotective effect against degenerative changes in Parkinson's disease (PD); and the protective effects are mediated through its antioxidant and anti-inflammatory properties, for example, Title; and Abstract.
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Rokicki et al, Behl et al, Grimmig et al and Ojha et al to develop a composition comprising the imidazole dipeptides anserine and carnosine, vitamin C (VC), vitamin E, ferulic acid (FA) and astaxanthin.  It reads on a composition comprising carnosine, anserine, vitamin C, ferulic acid, vitamin E and astaxanthin as the elected species of composition; and a combination of vitamin C, ferulic acid, vitamin E and astaxanthin as the elected species of antioxidant.  
With regards to the intended use limitation "to inhibit in vivo oxidation of the imidazole dipeptide" recited in instant claim 3, in the instant case, the intended use limitation does not patentably distinguish the instant claimed composition from the prior art composition (the composition developed from the combined teachings of Rokicki et al, Behl et al, Grimmig et al and Ojha et al), since such intended use does not create a structural difference between the claimed composition and the prior art composition.  In order to be limiting, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim limitation (see MPEP § 2111.02).  In the instant case, there is no evidence that the prior art composition (the composition developed from the combined teachings of Rokicki et al, Behl et al, Grimmig et al and Ojha et al) is not capable of preforming the intended use recited in instant claim 3.  
One of ordinary skilled in the art would have been motivated to combine the teachings of Rokicki et al, Behl et al, Grimmig et al and Ojha et al to develop a composition comprising the imidazole dipeptide anserine and carnosine, vitamin C (VC), vitamin E, ferulic acid (FA) and astaxanthin, because Behl et al teach both vitamin E and vitamin C directly interact with reactive oxygen species (ROS); and exhibit neuroprotective activity.  Grimmig et al teach astaxanthin (ATX) exhibits neuroprotective activity; and AXT as a promising therapeutic agent in preserving cognitive function in age and neurodegeneration.  Ojha et al teach ferulic acid (FA) has promising neuroprotective effect against degenerative changes in Parkinson's disease (PD); and the protective effects are mediated through its antioxidant and anti-inflammatory properties.  And the MPEP states: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…" (see MPEP § 2144.06).
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Rokicki et al, Behl et al, Grimmig et al and Ojha et al to develop a composition comprising the imidazole dipeptide anserine and carnosine, vitamin C (VC), vitamin E, ferulic acid (FA) and astaxanthin.  

Obviousness Double Patenting 
26.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

27.	Claims 1-3 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of US patent 7727961 B2.
Although the conflicting claims are not identical, they are not patentably distinct from each other because if one of ordinary skill in the art practiced the claimed invention of instant claims 1-3, one would necessarily achieve the claimed invention of claims 1-8 of US patent 7727961 B2, and vice versa.    
28.	Instant claims 1-3 are drawn to a composition for improving mild cognitive impairment mainly comprising: imidazole dipeptide separated and purified from chicken extract or salmon extract, wherein the imidazole dipeptide does not contain biologically derived impurities, the imidazole dipeptide derived from chicken extract is 75% or more, and 95% or more of the imidazole dipeptide derived from salmon extract is anserine.
And as stated in Section 13 above, for the purpose of this examination and in the broadest reasonable interpretation, the Examiner is interpreting claim 1 as "A composition for improving mild cognitive impairment comprising imidazole dipeptide separated and purified from chicken extract or salmon extract".
29.	Claims 1-8 of US patent 7727961 B2 are drawn to a composition that does not contain vitamin E, comprising in the following proportions: (A) 100 mg anserine and carnosine, (B) 20 mg to 164.7 mg of Vitamin C, which may be in the form of L-ascorbic acid or L-ascorbate, and (C) 2 mg to 5 mg of at least one caffeic acid compound selected from the group consisting of ferulic acid, curcumin, chlorogenic acid, cinnamic acid, and caffeic acid; and a food to which the composition of claim 1 has been added.
With regards to the limitation "imidazole dipeptide separated and purified from chicken extract or salmon extract", this is a product by process limitation for obtaining the imidazole dipeptide recited in instant claim 1.  As evidenced by instant specification, imidazole dipeptide (abbreviated as IMDP) is a general term for dipeptides composed of β-alanine and L-histidine " (see page 1, paragraph [0007] of instant specification).  Therefore, based on the disclosure of instant specification, one of ordinary skilled in the art would understand and reasonably expect that the process to obtain the imidazole dipeptide would not affect the structure of the imidazole dipeptide.  And the MPEP states the following: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)…" (see MPEP § 2113 I).       
With regards to the intended use limitations "for improving mild cognitive impairment" recited in instant claims 1-3; and "to inhibit in vivo oxidation of the imidazole dipeptide" recited in instant claim 3, in the instant case, the intended use limitations do not patentably distinguish the instant claimed composition from the prior art composition (the composition recited in claims 1-8 of US patent 7727961 B2), since such intended uses do not create a structural difference between the claimed composition and the prior art composition.  In order to be limiting, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim limitation (see MPEP § 2111.02).  In the instant case, there is no evidence that the composition recited in claims 1-8 of US patent 7727961 B2 is not capable of preforming the intended uses recited in instant claims 1-3. 
Therefore, if one of ordinary skill in the art practiced the claimed invention of instant claims 1-3, one would necessarily achieve the claimed invention of claims l, claims 1-8 of US patent 7727961 B2, and vice versa.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LI N KOMATSU/Primary Examiner, Art Unit 1658